Title: From Thomas Jefferson to Maria Cosway, 13 October 1786
From: Jefferson, Thomas
To: Cosway, Maria



My Dear Madam
Paris Octob. 13. 1786

Just as I had sealed the inclosed I received a letter of a good length, dated Antwerp, with your name at the bottom. I prepared myself for a feast. I read two or three sentences: looked again at the signature to see if I had not mistaken it. It was visibly yours. Read a sentence or two more. Diable! Spelt your name distinctly. There was not a letter of it omitted. Began to read again. In fine after reading a little and examining the signature, alternately, half a dozen times, I found that your name was to four lines only instead of four pages. I thank you for the four lines however because they prove you think of me. Little indeed, but better a little than none. To shew how much I think of you I send you the inclosed letter of three sheets of paper, being a history of the evening I parted with you. But how expect you should read a letter of three mortal sheets of paper? I will tell you. Divide it into six doses of half a sheet each, and every day, when the toilette begins, take a dose, that is to say, read half a sheet. By this means it will have the only merit it’s length and dulness can aspire to, that of assisting your coëffeuse to procure you six good naps of sleep. I will even allow you twelve days to get through it, holding you rigorously to one condition only, that is, that at whatever hour you receive this, you do not break the seal of the inclosed till the next toilette. Of this injunction I require a sacred execution. I rest it on your friendship, and that in your first letter you tell me honestly whether you  have honestly performed it.—I send you the song I promised. Bring me in return it’s subject, Jours heureux! Were I a songster I should sing it all to these words ’Dans ces lieux qu’elle tarde à se rendre’! Learn it I pray you, and sing it with feeling.—My right hand presents it’s devoirs to you, and sees with great indignation the left supplanting it in a correspondence so much valued. You will know the first moment it can resume it’s rights. The first exercise of them shall be addressed to you, as you had the first essay of it’s rival. It will yet, however, be many a day. Present my esteem to Mr. Cosway, and believe me to be yours very affectionately,

Th: Jefferson

